Citation Nr: 1208156	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the Army during World War II, from October 1942 to December 1944.  He died in April 2006.  The Appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board issued a decision in June 2009 denying the Appellant's claims for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 and for service connection for the cause of the Veteran's death.  She appealed to the United States Court of Appeals for Veterans Claims (Court).

A private attorney represented the Appellant in her appeal to the Court and continues to represent her before VA.  In July 2010, her attorney and VA's Office of General Counsel - representing the Secretary of VA, filed a joint motion asking the Court to partially vacate the Board's decision to the extent it had denied service connection for cause of death.  However, the parties also requested the Court not disturb the remaining portion of the Board's decision that denied DIC under the provisions of 38 U.S.C.A. § 1318.  The Court granted the joint motion in an order issued later in July 2010 and returned the file to the Board for compliance with directives specified. 

To comply with this order, in December 2010, the Board in turn remanded the cause-of-death claim for further development and consideration - including especially for a medical nexus opinion concerning whether a service-connected disability, in particular, pleural effusion, caused or contributed substantially or materially to the Veteran's death.  The Remand & Rating Development Team obtained this medical nexus opinion in May 2011, which was unfavorable to the claim, and the Remand & Rating Development Team resultantly issued a supplemental statement of the case (SSOC) in December 2011 continuing to deny this cause-of-death claim.

In February 2012, in response, to try and refute this VA medical opinion, the Veteran's attorney submitted additional argument and evidence - including a favorable opinion by G.L.W., M.D., and waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran had four service-connected disabilities at the time of his death:  hearing loss rated as 70-percent disabling, tinnitus rated as 10-percent disabling, limitation of motion of the right ring finger, rated as 10-percent disabling, and pleural effusion, rated noncompensable (i.e., 0 percent), for a combined 80 percent rating since July 31, 2000.  He also had had a total disability rating based on individual unemployability (TDIU) effectively since July 31, 2000.

2.  According to his death certificate, the immediate cause of the Veteran's death in April 2006 was recurrent aspiration pneumonia of 3 days' duration due to or as a consequence of unspecified dementia with oropharyngeal dysfunction of 4 weeks' duration; chronic gastrointestinal (GI) bleeding, unspecified, is listed as an other significant condition contributing to death, but not resulting in the underlying cause.

3.  The most persuasive and probative (meaning competent and credible) medical and other evidence of record indicates these terminal conditions were unrelated to his military service and not caused or aggravated by a service-connected disability, including especially his pleural effusion.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to apprise the claimant of the type of evidence and information needed to substantiate the claim, including apprising the claimant of evidence and information that VA will obtain and assist the claimant in obtaining, and of the evidence and information the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically with regards to claims for DIC benefits, including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

A May 2006 letter from the RO advised the Appellant of the type of evidence needed to substantiate her cause-of-death claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  It further deserves mentioning that the RO issued that May 2006 VCAA notice letter before initially adjudicating her claim in the August 2006 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  But that letter admittedly did not comply with Hupp insofar as advising her of the Veteran's service-connected disabilities when he died and by providing an explanation of the evidence and information required to substantiate her cause-of-death claim based on these service-connected disabilities or, alternatively, based on a condition not yet service connected.  In her September 2006 notice of disagreement (NOD), however, on VA Form 21-4138, she evidenced her actual knowledge of the disabilities that were service connected and the need for her to show these disabilities either caused or contributed substantially or materially to his death.  More specifically, she spoke of how his death was directly related to his service-connected pleural effusion.  Clearly then, she is well aware of the requirement to somehow link his death to his military service, including especially by way of his service-connected pleural effusion.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  She is not alleging, and the evidence does not otherwise suggest, that his death was in any way related to a condition not yet service connected at the time of his death.  So not receiving additional VCAA notice, concerning a circumstance not claimed, is not prejudicial, meaning harmless error.  38 C.F.R. § 20.1102.


Indeed, even prejudicial deficiencies in the timing or content of a VCAA notice can be rectified ("cured") by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, for the reason mentioned, the Appellant-widow has demonstrated her actual knowledge of the evidence required to substantiate her cause-of-death claim, including in terms of showing that a service-connected disability, and in particular the Veteran's pleural effusion, either caused or contributed substantially or materially to his death.  Moreover, the Supreme Court of the United States held in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), that, as the pleading party attacking the agency's decision, the Appellant, not VA, has the burden of proof of showing there is a VCAA notice error and, moreover, the it is unduly prejudicial - meaning outcome determinative of the claim.  This holding of the United States Supreme Court overturned the lower Federal Circuit Court's holding Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), concluding that any error in a VCAA notice, concerning any element of a claim, is presumed prejudicial, and that VA then bears the burden of rebutting this presumption.  The Appellant-widow has not alleged any prejudicial error in the VCAA notice she received or did not receive, including in terms of the requirements set forth in Hupp.  She also was represented in her appeal to the Court by a private attorney, who continues to represent her before VA, so before the Board, and who presumably is aware of the requirements for establishing her entitlement to service connection for cause of death.  The Court has recognized differences in some contexts in the treatment of cases by VA and the Court when, as here, the claimant is represented by counsel (i.e., an attorney) versus a Veterans Service Organization (VSO).  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006); Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).  When the Board previously decided this widow-Appellant's claim in June 2009, she was represented in her appeal by a VSO, namely, by The American Legion.  Whereas, as mentioned, she is now represented by a private attorney.

As for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA records - including the reports of his VA compensation examinations, and private treatment records.  The Appellant also submitted a copy of his death certificate.

When previously denying this cause-of-death claim in June 2009, the Board determined a medical nexus opinion was not needed concerning whether a 
service-connected disability had either caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In partially vacating that decision, however, the joint motion cited the Board's failure to provide adequate reasons or bases for not requesting this medical nexus opinion concerning any potential relationship or correlation between the 
service-connected pleural effusion and terminal aspiration pneumonia.

As the Board previously explained, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

Therefore, concluded the joint motion, because it appeared the Veteran had died from a lung condition (aspiration pneumonia), and had a service-connected lung condition while he was alive and when he died (pleural effusion), it was unclear how the Board had found that a medical opinion was not warranted in this case given these holdings in Wood and DeLaRosa.  The joint motion also determined the Board's reasoning regarding the service-connected pleural effusion having been asymptomatic during the months (and indeed years) leading up to the Veteran's death was seemingly a medical determination, so not permitted absent this medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(indicating the Board is prohibited from substituting its own unsubstantiated medical opinion).


The Board therefore remanded this claim in December 2010 for this further development - including especially for this medical nexus opinion concerning whether a service-connected disability, in particular, the pleural effusion, either caused or contributed substantially or materially to the Veteran's death.  The Remand & Rating Development Team obtained this medical nexus opinion in May 2011.  The opinion is responsive to this determinative issue of causation, so in compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a claimant is entitled to compliance with a remand directive as a matter of law, and that the Board is obligated to ensure this compliance and itself commits error in failing to).  The opinion was unfavorable to the claim, and the Remand & Rating Development Team resultantly issued an SSOC in December 2011 continuing to deny this cause-of-death claim.

In February 2012, in response, to try and refute this VA medical opinion, the Veteran's attorney submitted additional argument and evidence - including a favorable opinion by G.L.W., M.D., and waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

There is no indication of any other evidence that needs to be obtained before readjudicating this claim.  The February 2012 statement from the Appellant's attorney does not refer to any such outstanding evidence.  VA has made the required efforts to assist the Appellant with her claim for death benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).


II.  Cause of Death

The Appellant contends the Veteran's service-connected pleural effusion, rated at the noncompensable level (of 0 percent) since his discharge from service in 1944, caused or contributed substantially or materially to his death.  She points out that he died from a lung condition (aspiration pneumonia) and had a service-connected lung condition while he was alive and when he died (pleural effusion).  However, for the reasons and bases discussed below, the Board finds that his death was unrelated to his military service - including especially to this service-connected disability, so her claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.


It is recognized that there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

So to establish her entitlement to cause-of-death benefits, the Appellant must somehow link the Veteran's death to his military service - including as she is specifically alleging by way of his already service-connected pleural effusion.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And as a lay person, she does not have the necessary medical training and/or expertise to establish this necessary link, herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The type of conditions at issue, both the 
service-connected pleural effusion and terminal aspiration pneumonia, are not the type that are readily amenable to mere lay diagnosis or probative comment regarding their etiology and possible correlation or interplay, so supporting medical evidence is needed to establish this required nexus or linkage.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Veteran had four service-connected disabilities at the time of his death:  hearing loss rated as 70-percent disabling, tinnitus rated as 10-percent disabling, limitation of motion of the right ring finger, rated as 10-percent disabling, and the pleural effusion, rated noncompensable (i.e., 0 percent), for a combined 80 percent rating since July 31, 2000.  He also had had a TDIU effectively since July 31, 2000.

The Veteran's death certificate indicates his immediate cause of death was recurrent aspiration pneumonia of 3 days' duration due to or as a consequence of unspecified dementia with oropharyngeal dysfunction of 4 weeks' duration.  His death certificate also lists chronic gastrointestinal bleeding, unspecified, as another condition significantly contributing to death but not resulting in the underlying cause.

The Veteran's service treatment records (STRs) do not mention any relevant complaints, treatment or diagnosis of dysphagia or dementia while he was in the military during World War II.  38 C.F.R. § 3.303(b).  In July 1944 he was seen for complaints of "sticky" pains in the left side of his chest.  He did not seem ill or uncomfortable.  He gave a history of "asthma" from age 10 to 17, also noting that his younger brother had severe asthma and hay fever, and that one cousin had died of chest trouble (following aspiration) at age 21.  There was no history of weight loss, hemoptysis, tiredness, night sweats or chronic cough, although he indicated he had experienced moderate-to-severe dyspnea all his life.  Regarding his present illness, he said that he had begun having pain in his left chest on deep breathing or turning.  He had been seen for this and told he had a few "adhesions."  More pains had continued, although they were not so severe at the then present.  He felt better when he sat up, and he had a slight, non-productive, cough.  The diagnostic impression was pleural effusion, moderate, left [chest], following pleurisy two months ago.  Suggestions included monitoring his sedentary rate every 10 days, having a tuberculin test, monitoring his white blood cell and red blood cell counts, taking daily sputum cultures, and rechecking by 
X-ray in one week.  It additionally was indicated there was not sufficient respiratory distress to warrant chest aspiration, although it was recommended that a small amount be withdrawn for laboratory study and guinea pig inoculation.


A chest X-ray on reexamination on September 9, 1944 showed an increase in the amount of fluid in his lungs previously reported; the clinical diagnosis was pneumonia with effusion progress.  Reexamination the following month, on October 2, 1944, showed very little difference in the amount of fluid present.  The pleura were thickened and there was present a thick pleural mediastinal band of adhesions.  The mediastinum was somewhat shifted towards the left.  Air in the abdominal organs demonstrated an elevated left diaphragm.  The diagnostic impression was pleural effusion with possible atelactasis in the underlying lung, although a chronic effusion with pocketing may act as a decreased-space-occupying lesion.  Another examination of the chest in the lateral position a few days later, on October 6, 1944, disclosed elevation of the left diaphragm with blunting of the posterior costophrenic angle.  The thickening noted in the periapical or 
posterior-anterior (posteroanterior or PA) position appeared to be predominantly in the axillary region.  There was a request for oblique and lateral films at the next examination.  A clinical entry dated October 10, 1944, indicated there was no change and no complaints.  There again was no change according to a clinical entry dated October 16, 1944.  The Veteran reportedly felt fine, with no pain, cough or dyspnea.  Moderate effusion persisted; he was to be transferred from station hospital at Camp Campbell, Kentucky, to Thayer general hospital for disposition.  Additional chest X-ray on October 29, 1944, after that transfer, continued to show a pleural effusion in the left base and extending up to the left chest wall surrounding the lower lobe.

A clinical abstract from Thayer General Hospital in Nashville, Tennessee, recounts this history, both prior to and during service, indicating, among other things, that the Veteran's shortness of breath and wheezing on exertion prior to service was called hay fever and was somewhat seasonal.  He was not thought to have had asthma.  After entering the Army his chest condition had seemed to be fairly good until April 1944, at Camp Campbell, Kentucky, when he had developed severe pain in his chest on the left side.  This was thought to have been due to "adhesions."  He went on sick call several more times, and in June 1944 was hospitalized because of an injury to his right hand.  About three weeks after that hospitalization, he was found to have a pleural effusion on the left side, demonstrated both on physical examination and X-ray.  His chest was aspirated on three different occasions, but the fluid apparently was sterile and no tubercle bacilli could be demonstrated in any way, including guinea pig inoculation.  He had no cough or sputum, and no evidence of disease in his lungs.  The pleural effusion had continued, and he resultantly had been sent to Thayer General Hospital for disposition.

On admission to Thayer General Hospital it was observed that he was a very tall, rather slender male, pale, chronically ill young white male, in no acute distress.  There was depression and fixation of the left side of his chest, with decreased motion.  There were the usual signs of extreme pleural thickening and some fluid at the left base.  There were no rales or rubs.  The mediastinum did not appear to be shifted, and the heart seemed normal.  Sputum was negative for tubercle bacilli.  Urinalysis was normal.  Sedimentation rate was 26 mm. per hour.  Serology as negative.  Complete blood count was normal.  Agglutination for tularemia and undulant fever both were negative.

During his course in the hospital (at Thayer General), he continued to have pain, particularly on exertion, over the left lower chest, and also continued to be short of breath on exertion.  He had no appreciable elevation of temperature at any time during hospitalization, and also had no cough, sputum or hemoptysis.  His tuberlin test was found to be positive.  He did gain a small amount of weight while in the hospital, and his appetite was fair, but his general status did not improve.  His chest examination still showed a questionable amount of fluid at the left base at the time of discharge.  The final diagnosis (at discharge) was pleurisy, serofibrinous, chronic, left, cause undetermined.  Line of duty (L.D.) yes.  Condition, unchanged.


Under the heading "[disposition]", it was indicated there was no evidence to indicate he had any disease in the lung parenchyma.  All evidence the doctors could collect could not exclude the possibility of this disease being on a tubercular basis.  In accordance with the Surgeon-General's then recent directive, this pleurisy with effusion, which was chronic, was being transferred to a VAF, where the Veteran would be discharged from the Army.  He would certainly require at least six more months of hospital or sanitorium care, and then observation at intervals for several years to rule out possible insipient tuberculosis.

His military service resultantly ended in December 1944.

He had a VA compensation examination in December 1947, so three years later.  Chest examination failed to reveal any abnormality.  There was no cough, expectoration, or dyspnea.  Chest X-ray showed obliterated left costophrenic angle.  The diagnosis was pleuritis.

More recently dated private treatment records note the Veteran had a history of Barrett's esophagus and had undergone esophageal dilation in August 2005.  A private dysphagia management report dated in March 2006 noted that, in February 2006, he had been admitted to a private hospital with a diagnosis of anemia.  He was also noted to have had chronic obstructive pulmonary disease (COPD).  During that stay, he reportedly accidently aspirated inert barium dye into his right lung base.  He was subsequently treated for dysphagia, and the possibility of pharyngeal and/or esophageal swallow problems were noted.  A private March 2006 chest X-ray found, in part, ill-defined costophrenic that could represent areas of pleural-parenchymal scarring.  A subsequent March 2006 chest X-ray taken in an emergency room noted he had right lower lobe pneumonia.


Pursuant to the Court-granted joint motion and the Board's December 2010 remand directive, a VA pulmonary physician reviewed the file in May 2011 for the pertinent history, to provide the requested medical nexus opinion concerning whether the Veteran's service-connected pleural effusion either caused or contributed substantially or materially to his death.  After reviewing the Veteran's claims file, this VA examiner concluded the Veteran's remote service-connected lymphocytic pleural effusion did not cause or contribute to his death due to 
end-stage dementia with subsequent recurrent aspiration and failure to thrive.  The rationale for this unfavorable medical nexus opinion was that the Veteran died as a result aspiration and failure to thrive due to a neurodegenerative process, the Alzheimer's disease.  In providing this opinion, this VA examiner considered the Veteran's pertinent medical and other history and, more importantly, discussed the underlying rationale for this opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

Apparently as a means of refuting this VA examiner's opinion, in February 2012 the Appellant-widow's attorney submitted a private medical opinion from G.L.W., M.D., a Board Certified-Family Practitioner.  He opined that the Veteran had longstanding underlying pulmonary disease related to his service-connected pleural effusion, also explaining that chronic pleural effusion and associated scarring is known to reduce lung function.  These factors, he said, would not only aggravate the risk for aspiration but would significantly reduce the Veteran's remaining lung function once an aspiration occurred.  Therefore, this lung damage would significantly contribute to the risk of death following any insult to the Veteran's remaining lung function, as occurred at the time of his death with his aspiration pneumonia.  In sum, concluded Dr. W., it is his professional opinion that it is at least as likely as not that the Veteran's service-connected chronic pleural effusion and associated lung scarring was a significant contributing factor to the cause of his death.

So given this difference of opinion between the VA examiner and Dr. W., there is clear disagreement over whether the Veteran's service-connected pleural effusion caused or contributed substantially or materially to his death.  But it is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are reasons and bases for accepting the VA examiner's opinion over Dr. W's as more probative.

The notations in service indicated the Veteran had "chronic" pleural effusion, so permanent disability, and that his condition resultantly should be monitored as such after his discharge from service.  But although later determined to be a service-connected disability, one must also bear in mind that service connection is only granted for chronic disability, see 38 C.F.R. § 3.303(a) and (b), so the pleural effusion in this instance is no different.  Indeed, this is true even for disabilities, as here, which are rated as 0-percent disabling, i.e., noncompensable.


The RO's December 1944 rating decision determined the Veteran's pleural effusion had been aggravated by his service during World War II, and that it was 0-percent disabling, so noncompensable.  A subsequent April 1947 decision, after the revisions to VA's Rating Schedule, continued this rating.  During his later December 1947 VA compensation examination, the Veteran said he had a stiff feeling in his left chest in the mornings and on deep inspiration.  A chest X-ray during that examination showed slight blunting of the left costophrenic angle.  However, his heart was not enlarged and his lungs were clear.  Also, his nose, throat and sinuses, cardiovascular system, digestive system, spleen, nervous system, and genitor-urinary system were all described as normal.  As well, on special examination of his respiratory system, it was indicated there had been no acute interval illnesses (since the diagnosis in service), that he had been attending school for the past 21/2 years, and that he had offered no complaints and that none were elicited.  Examination of his chest failed to reveal any abnormalities at that time.  There was no cough, expectoration, dyspnea, cyanosis or clubbing of his fingers.

In a February 1948 decision, based on the results of that VA examination, the RO confirmed and continued the 0 percent rating for the pleural effusion.

The Veteran continued to have a 0 percent rating for this disability for the duration of his life, so for many more years (in fact, decades).

When he eventually filed another VA application for compensation or pension benefits in July 2000, it did not concern his pleural effusion - instead, other disability stemming from his military service, including especially regarding the "simulated" hand grenade that had exploded prematurely in his right hand during his service and his hearing loss disability with occasional tinnitus from what he described as repeated exposure to loud noise and explosions, such as during his assignment to a demolition squad with the 14th armory division blowing up bridges and other obstacles.

The later determination of his entitlement to a TDIU, in an October 2001 RO decision (retroactively effective as of the receipt of that July 2000 claim), was predicated on the finding of unemployability when considering all of his service-connected disabilities in combination.  And there was specific mention of his hearing loss as the predominant reason he was unemployable.  There was no mention whatsoever of his pleural effusion, either in terms of it having worsened, so deserving of a higher rating, or contributing to his unemployablity.

So although, as the Court-granted joint motion points out, the holding in Colvin precludes the Board from concluding the pleural effusion necessarily was asymptomatic during those many intervening years (decades), since this is a medical not factual or adjudicatory determination, the holding in Colvin does not preclude the Board from pointing out that even the Veteran himself did not apparently consider this service-connected disability to have worsened during those many intervening years since his discharge from service, as suggested by him not filing any increased-rating claims for this disability for the duration of his lifetime.  Moreover, while the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since service, not necessarily treatment for them, and he is competent even as a layman to proclaim having experienced continuous symptoms since service, even in the absence of any contemporaneous medical evidence such as treatment records, the Board may consider the absence of any indication of a relevant medical complaint for so long after service as one factor, though not the only or sole factor, in determining whether his pleural effusion had worsened since service so as to, in turn, have deserved a higher or compensable rating.  Cf. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board may not make categorical rejections of lay evidence).


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  See, too, however, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

The Appellant steadfastly maintains that the Veteran's terminal aspiration pneumonia (since a lung condition), necessarily was related to his service-connected pleural effusion (since also a lung condition).  But this argument assumes that each and every lung condition, however generic and whatever the specific basis of it, is necessarily the same.  But having one lung condition is not tantamount to necessarily having another type of lung condition, though both may affect the lungs.  For this reason, as an example, one would not necessarily equate a restrictive lung disease with an obstructive lung disease, though both affect the lungs.  The appellant's claim is premised on the notion that, although not listed on the certificate of death, the Veteran's service-connected pleural effusion nonetheless contributed substantially or materially to his death.  And although Dr. W's statement tends to support this notion, the death certificate indicates the terminal conditions were of far more recent onset - only 4 weeks immediately preceding the Veteran's death in the case of the dementia and dysphagia and even less, only 3 days, for his aspiration pneumonia.


The post-service evidence of record indicates the Veteran was not diagnosed with Alzheimer's disease until shortly before his death, approximately 60 years after his discharge from service.  The death certificate attributes his physical decline to the progression of his brain disease, including his inability to swallow and resulting aspiration pneumonia.  The VA compensation examiner, in turn, cited this as one of the reasons for disassociating the Veteran's terminal aspiration pneumonia from his service-connected pleural effusion.  There are no medical records from when he left the military in 1944 until his death regarding treatment for his service-connected pleural effusion, hence, the continuation of the noncompensable (0 percent) rating for this service-connected disability.  None of his medical treatment records from the months leading up to his death lists pleural effusion as a then-current medical issue.  Additionally, his death certificate does not list pleural effusion or any other lung condition as a cause of his death or substantial or material contributing factor.  Dr. W. correctly points out that post-service X-ray evidence notes the presence of scarring of the Veteran's left lower lobe, which is a residual of his service-connected disability.  However, the Veteran was diagnosed with right lower lobe pneumonia shortly before his death, so involving his other lung.  In addition, he aspirated barium dye into his right lower lobe in February 2006, shortly before his death, which resulted in treatment for swallowing problems.

Moreover, as a family practitioner, it appears that Dr. W. does not specialize in the field of pulmonary disease, as does the VA examiner.  The Court has held that an opinion may be reduced in probative value even where the statement comes from someone with medical training if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  Because the nature of the Veteran's death involved his pulmonary or respiratory system, the Board affords greater probative weight to the opinion of the VA examiner, who is a pulmonary physician, than to Dr. W's who instead is a specialist, albeit Board certified, in family medicine.  Id.


The VA opinion constitutes the most compelling evidence against the Appellant's cause-of-death claim; Dr. W's contrary medical opinion is not as probative, partly because he has not reconciled the many years after service when even the Veteran himself had no complaints whatsoever referable to his past pleural effusion, and the express indications on the death certificate of far more recent onset of his ultimately fatal conditions, including especially his aspiration pneumonia.  The VA examiner, in comparison, pointed to this notable distinction in explaining how the pleural effusion the Veteran had had in his 20s did not bear any relationship to his eventual death, many years later, at what his death certificate indicates occurred at age 84.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  And because, for the reasons and bases discussed, the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt doctrine does not apply and her claim must be denied.  38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


